TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00069-CV


                                      C. M. S., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


              FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
          NO. 17-18617, THE HONORABLE BENTON ESKEW, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant C. M. S. has filed an unopposed motion to dismiss this appeal. We

grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed on Appellant’s Motion

Filed: February 21, 2020